EXHIBIT 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 26
day of June, 2014, by and between BMR-325 VASSAR STREET LLC, a Delaware limited
liability company (“Landlord”), and BIND THERAPEUTICS, INC., a Delaware
corporation (“Tenant,” formerly known as Bind Biosciences, Inc.).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
July 27, 2011 (as the same may have been amended, supplemented or modified from
time to time, the “Existing Lease”), whereby Tenant leases certain premises
consisting of approximately thirty-two thousand seven hundred eighty-four
(32,784) rentable square feet (the “Original Premises”) from Landlord in the
building at 325 Vassar Street in Cambridge, Massachusetts (the “Building”);

B. WHEREAS, Tenant desires to lease additional space from Landlord and Landlord
desires to lease additional space to Tenant; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

2. Additional Premises. Effective on the Additional Premises Term Commencement
Date (as defined below), Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, approximately eighteen thousand three hundred ninety-six
(18,396) square feet of space located on the second (2nd) floor of the Building
and certain off-floor mechanical space located on the first (1st) floor and the
penthouse level of the Building (collectively, the “Additional Premises”), as
shown on Exhibit A attached hereto, for use by Tenant in accordance with the
Permitted Use and in accordance with all other terms and conditions of the
Lease. From and after the Additional Premises Term Commencement Date, the term
“Premises” as defined in the Lease (and as used herein), shall mean the Original
Premises plus the Additional Premises, for a total of fifty-one thousand one
hundred eighty (51,180) square feet of space.

3. Additional Premises Term Commencement Date. The “Additional Premises Term
Commencement Date” shall be January 1, 2015.



--------------------------------------------------------------------------------

4. Additional Premises Term. The term with respect to the Additional Premises
(the “Additional Premises Term”) shall commence on the Additional Premises Term
Commencement Date and shall expire concurrently with the term for the Original
Premises, i.e., on April 30, 2017.

5. Additional Premises Rent. Commencing on the Additional Premises Term
Commencement Date, and during the Additional Premises Term, Tenant shall pay to
Landlord with respect to the Additional Premises:

(a) Base Rent for the Additional Premises in the amounts set forth in the chart
below:

 

Dates

   Square Feet of
Rentable Area      Base Rent per
Square Foot of
Rentable Area      Monthly Base
Rent      Annual Base
Rent  

January 1, 2015 – December 31, 2015

     18,396       $ 49.00       $ 75,117.00       $ 901,404.00   

January 1, 2016 – December 31, 2016

     18,396       $ 50.47       $ 77,370.51       $ 928,446.12   

January 1, 2017 – April 30, 2017

     18,396       $ 51.98       $ 79,685.34       $ 956,224.08 * 

 

* Amount based upon twelve (12) months.

(b) Tenant’s Share (as defined in the Lease) of Operating Expenses (as defined
in the Lease, the Property Management Fee (as defined in the Lease) and any
other amounts that Tenant assumed or agreed to pay under the provisions of the
Lease that are owed to Landlord, including any and all other sums that may
become due by reason of any default of Tenant or failure on Tenant’s part to
comply with the agreements, terms, covenants and conditions of the Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.

(c) Nothing contained in this Amendment, including, without limitation, this
Section 5, shall modify or be construed to modify the Base Rent payable for the
Original Premises and the Existing Lease (as it existed prior to this Amendment)
shall govern the Base Rent for the Original Premises.

6. Tenant’s Pro Rata Share. Effective as of the Additional Premises Term
Commencement Date, Tenant’s Pro Rata Share shall be increased to 83.89%.

7. Condition of Premises. Tenant acknowledges that (a) it is fully familiar with
the condition of the Additional Premises and, notwithstanding anything contained
in the Lease to the contrary, agrees to take the same in its condition “as is”
as of the Additional Premises Term Commencement Date, and (b) Landlord shall
have no obligation to alter, repair or otherwise prepare the Additional Premises
for Tenant’s occupancy or to pay for any improvements to the Additional
Premises, except as may be expressly provided in the Lease.

 

2



--------------------------------------------------------------------------------

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Transwestern RBJ, LLC (“Broker”), and agrees to reimburse, indemnify, save,
defend (at Landlord’s option and with counsel reasonably acceptable to Landlord,
at Tenant’s sole cost and expense) and hold harmless the Landlord Indemnitees
(as defined in the Lease) for, from and against any and all cost or liability
for compensation claimed by any such broker or agent, other than Broker,
employed or engaged by it or claiming to have been employed or engaged by it.
Broker is entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.

9. Parking. Effective as of the Additional Premises Term Commencement Date,
Tenant shall have a non-exclusive, irrevocable license to use, but shall not be
obligated to use, the following allocation of parking facilities serving the
Project in common on an unreserved basis with other tenants of the Building
during the Term and any extensions thereof pursuant to the Lease: (a) one-third
(1/3) of a parking space per one thousand (1,000) rentable square feet of the
Additional Premises in the Adjacent Lot (as defined in Section 13.3 of the
Existing Lease) and (b) two-thirds (2/3) of a parking space per one thousand
(1,000) rentable square feet of the Additional Premises in the Hyatt garage (as
defined in Section 13.3 of the Existing Lease) (collectively, (a) and
(b) “Tenant’s Additional Premises Parking Pro Rata Share”). Effective on the
Additional Premises Term Commencement Date, Tenant’s Parking Pro Rata Share (as
defined in Section 13.3(a) of the Existing Lease) shall be increased to reflect
Tenant’s Additional Premises Parking Pro Rata Share. Tenant’s use of Tenant’s
Additional Premises Parking Pro Rata Share of parking facilities shall be
subject to and in accordance with Section 13.3 of the Existing Lease.
Simultaneously with payments of Base Rent, Tenant shall pay Landlord as
Additional Rent for Tenant’s Additional Premises Parking Pro Rata Share at the
rate of One Hundred Dollars ($100.00) per space per month in the Adjacent Lot
and One Hundred Ninety-Five Dollars ($195.00) per space per month in the Hyatt
garage, which amounts may be increased by Landlord from time to time upon thirty
(30) days’ prior written notice from Landlord to Tenant to reflect then-current
market rent.

10. No Default. Tenant represents, warrants and covenants that, to Tenant’s
actual knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

11. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

BIND Therapeutics, Inc.

325 Vassar Street

Cambridge, Massachusetts 02139

Attn: Andrew Hirsch

 

3



--------------------------------------------------------------------------------

12. Address for Rent Payments. The address for Rent payments in Section 2.8 of
the Lease is hereby deleted and replaced with the following address:

BMR-325 Vassar Street LLC

Attention Entity 735

PO Box 511415

Los Angeles, California 90051-7970

13. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Existing Lease, as
modified by this Amendment.

14. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

15. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

16. Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

17. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

LANDLORD:

BMR-325 VASSAR STREET LLC,

a Delaware limited liability company

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Legal

TENANT:

BIND THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Andrew Hirsch

Name:  

Andrew Hirsch

Title:  

Chief Operating Officer and Chief Financial Officer

 

5